internal_revenue_service national_office technical_advice_memorandum date number release date third party contacts congressional and index uil no case mis no tam-122359-98 cc dom it a district_director taxpayer’s name taxpayer’s address taxpayer’s identification no year involved date of pre-submission conference date of conference of right date of additional conference legend taxpayer purchasing_corporation company original trustee property month day month day date date date date date date date date date date date date date date date date date date date date a b c d e f g h j k l m n p q r s t u v w x y z aa bb cc dd ee ff gg hh jj kk ll mm nn issue whether taxpayer is entitled to deduct all or any portion of the dollar_figurea paid to purchasing_corporation from a_trust account that was established in connection with the sale of taxpayer’s losses to purchasing_corporation conclusion a deduction is not allowed for the repayment of an amount that was not previously included in income consequently taxpayer is not entitled to deduct dollar_figureb which is the portion of the payment that represents repayment of amounts not previously included in income taxpayer is entitled to deduct dollar_figurec because that amount represents the portion of the payment that exceeds the amounts not previously included in income facts background taxpayer is the common parent of a consolidated_group that files federal_income_tax returns on the basis of a tax_year ending month day taxpayer uses an accrual_method of accounting taxpayer is an alaska native regional corporation formed under the alaska native claims settlement act of ancsa 1972_1_cb_490 as amended u s c et seq under the provisions of ancsa property was conveyed to taxpayer on date under the terms of various legislative acts taxpayer and other alaska native corporations were effectively able to sell their losses and unused tax_credits to purchasing corporations the purpose of these provisions was to financially benefit those native corporations with losses and credits the sale of these losses and credits could be accomplished by allowing a native_corporation to file a consolidated_return with a subsidiary-member which was initially formed by the purchasing_corporation the subsidiary-member had been assigned income by the purchasing_corporation such income could be offset by the losses and credits of the native_corporation additionally the native_corporation would be paid for the losses and credits used based on the purchasing corporation’s tax savings see generally section b of the tax_reform_act_of_1984 vol c b and section e of the tax_reform_act_of_1986 vol c b sec_5021 of the technical_and_miscellaneous_revenue_act_of_1988 c b the sale of taxpayer’s losses during the process of selling some of its’ losses taxpayer requested two letter rulings from the internal_revenue_service these letter rulings addressed various aspects of the consolidated structure to be used by taxpayer to sell its losses in the first letter_ruling taxpayer elected to allocate its consolidated federal_income_tax liability according to the methods set forth in sec_1_1552-1 and sec_1_1502-33 of the income_tax regulations with the percentage specified in sec_1_1502-33 being percent for all tax years beginning with the tax_year ended date permission to use this allocation method was granted in a letter_ruling dated date purchasing_corporation is a member of a consolidated_group that files federal_income_tax returns on the basis of a tax_year ending month day on date company was formed by purchasing_corporation with an authorized capital stock consisting of d shares of dollar_figuref par_value common_stock and e shares of dollar_figuref par_value convertible preferred_stock each share of company capital stock was entitled to one vote per share on all matters submitted to the vote of shareholders and the charter provided for cumulative voting on date taxpayer and purchasing_corporation entered into several agreements with respect to the use of certain anticipated losses to be incurred by taxpayer and its affiliates mostly from the future sale of property on the same date company issued to purchasing_corporation the e authorized shares of convertible preferred_stock in exchange for the cancellation of the previously outstanding shares of company capital stock and dollar_figureg company also issued to taxpayer h shares of common_stock in exchange for dollar_figurej cash the convertible preferred_stock represented e percent of the voting control of company it was convertible into a sufficient number of shares of common_stock to permit purchasing_corporation to acquire at least percent of the voting control of company company also received an assignment of rights to receive certain capital_gains generated by purchasing_corporation in the future the gains subject_to such assignment represented up to dollar_figurek of capital_gains expected to be generated by purchasing_corporation one of the agreements entered into on date was the put agreement purchasing_corporation and taxpayer entered into an agreement granting taxpayer a permanent option to sell all of its common_stock in company to purchasing_corporation for dollar_figurel upon the occurrence of certain specified events the events were the failure of taxpayer to receive payments under the shareholders agreement company’s taxable_income equals or exceeds dollar_figurek and the close of business on date simultaneously the parties entered into the call agreement purchasing_corporation and taxpayer entered into an agreement granting purchasing_corporation the right to purchase the common_stock of company for dollar_figurel upon the occurrence of either of the following events company’s taxable_income equals or exceeds dollar_figurek and the close of business on date to secure taxpayer’s obligations taxpayer granted purchasing_corporation a security_interest in the common_stock another agreement entered into on date was the shareholders agreement taxpayer purchasing_corporation and company entered into an agreement that provided the basis upon which company would compute and remit payments to taxpayer with respect to the federal_income_tax liability of company the parties expected taxpayer’s return for the year ended date to show available net losses of no less than dollar_figurek and company to generate sufficient net capital_gains to absorb such losses by date company agreed to make certain payments to taxpayer based on the tax saved and projected to be saved by company as a result of company being a member of the taxpayer group such payments were to be made on various dates and on the occurrence of certain contingencies as provided in the agreement the agreement provided a formula for determining the amount of the payments subject_to adjustment additionally the above described payments were conditioned on the non- occurrence of an adverse legislative event which might reduce materially the benefits contemplated by the parties the shareholders agreement also required taxpayer to transfer certain payments received from company into a grantor_trust the trust would provide security to company and purchasing_corporation by assuring a source of funds to make payment to the internal_revenue_service of all or a portion of the federal tax_liability due as a result of company generating income in excess of the losses and credits of the taxpayer group available to offset such income or tax in respect of which company would make payment to taxpayer and for taxpayer’s contingent obligation to refund a portion of the payments taxpayer would receive pursuant to the agreement at the time the parties entered into the shareholders agreement they expected any excess assigned income to cause a tax_liability for the taxpayer group instead of springing back to cause a tax_liability for purchasing_corporation the trust would be terminated and taxpayer would receive the funds in the trust after it was determined that all amounts that actually became due to purchasing_corporation or were reasonably expected to become due were satisfied this would occur no later than when the tax_liabilities were finally determined the shareholders agreement also included a provision that purchasing_corporation guaranteed primarily and as a principal and not as a guarantor or surety payment to taxpayer of all amounts required to be made by company under the agreement the parties intended that the consolidation of company with the taxpayer group would terminate and that taxpayer would no longer be holder of company common_stock having percent of the voting control no later than date on date taxpayer sold its interest in property for dollar_figured on or about date taxpayer company and original trustee entered into the grantor_trust agreement taxpayer was identified as the grantor and company was identified as the creditor the trust agreement provided that the funds would be invested in certain types of liquid investments or any other investment requested by taxpayer and consented to by company under the terms of the trust agreement the accrued interest_income on the trust account was reported annually on taxpayer’s federal_income_tax return but the interest_income had to be retained in the trust account under the terms of the shareholders agreement the trustee was required to transfer annually to taxpayer an amount equal to the taxes owed on the trust account interest other_amounts could not be paid out of the trust over the objection of company on date sec_5021 of the technical_and_miscellaneous_revenue_act_of_1988 c b became effective and under the facts of this technical_advice_memorandum limited the amount of losses that could be sold to purchasing_corporation to dollar_figure on or about date purchasing_corporation made a payment of dollar_figurem to taxpayer on date the second letter_ruling was issued jointly to taxpayer and purchasing_corporation that ruling included the following holdings all payments from company to taxpayer pursuant to the shareholders agreement in satisfaction of company’s allocable portion of the federal_income_tax liability of taxpayer group under the methods described in sec_1_1552-1 and sec_1_1502-33 shall not be treated in whole or in part as distributions with respect to company’s stock such payments are not income to taxpayer and taxpayer shall not recognize any income gain_or_loss as a result of its receipt of such payments sec_1_1552-1 the amount of tax_liability allocated to a member of taxpayer group including company will decrease the member’s earnings_and_profits and be treated as a liability of the member the payment of this liability will not be treated as a distribution with respect to its stock or as a contribution to the capital of another member if the full amount of this liability is not paid the unpaid amount will be treated as a distribution with respect to the stock a contribution_to_capital or a combination thereof if a member makes payments in excess of the amount of consolidated tax allocated to the member the amount of the excess payment will be considered an intercompany distribution sec_1_1552-1 and sec_1 d ii c on or before the extended due_date of date taxpayer timely filed a consolidated federal_income_tax return for the tax_year ended date based on dollar_figuren of income assigned by purchasing_corporation the payment due to taxpayer was dollar_figureb previously purchasing_corporation made a payment of dollar_figurem to taxpayer on or about date on or about date purchasing_corporation made a wire transfer of dollar_figurep to the trustee who then transferred the funds into the trust account on behalf of taxpayer the shareholders agreement provided that company would make a payment to taxpayer and taxpayer would immediately pay the amount to the trustee of the trust account the previous examination and its resolution as a result of the sale of property taxpayer claimed a capital_loss of dollar_figureq on form_4797 sales of business property when it filed a consolidated federal_income_tax return for the tax_year ended date during the examination of that return the service challenged the basis used for property and therefore the loss claimed by taxpayer from the sale of property the adjustment of this claimed loss could result in a corresponding reduction to the amount of assigned income reported on taxpayer’s consolidated_return which was dollar_figuren and a corresponding increase in the amount of income reported on purchasing corporation’s return due to the spring back of excess assigned income on or about date while taxpayer and purchasing_corporation were negotiating a settlement with the service regarding the tax_year ended date taxpayer and purchasing_corporation entered into the letter agreement to modify the terms of the shareholders agreement because they did not originally anticipate at the time they entered into the shareholders agreement that any excess assigned income would spring back to purchasing_corporation the letter agreement included a schedule showing how the trust account funds should be divided between purchasing_corporation and taxpayer when there was a final disbursement from the trust account also because there was a delay in making the original payment to be placed in the trust account the letter agreement included a requirement for purchasing_corporation to make a payment of dollar_figurer plus an interest factor into the trust account immediately prior to the final disbursement from the trust account taxpayer and the service agreed as to the allowable basis_of_property dollar_figures and the correct loss on the sale of property dollar_figuret this agreement was evidenced in a settlement document additionally taxpayer purchasing_corporation and the service executed a closing_agreement dated date the closing_agreement addressed matters not covered by the settlement document the closing_agreement provided that of the dollar_figuren of short-term_capital_gain originally reported on taxpayer’s consolidated federal_income_tax return for the tax_year ended date dollar_figureu is taxable to purchasing_corporation and is includable in the consolidated federal_income_tax return for purchasing_corporation for the tax_year ended date ie the excess assigned income sprang back to purchasing_corporation consequently the closing_agreement required taxpayer to reduce by dollar_figureu the amount of assigned income reported on its consolidated federal_income_tax return for the tax_year ended date after that adjustment the assigned income reported was dollar_figurev the closing_agreement also clarified that there were no net_operating_loss carryovers to be utilized in taxpayer’s tax years after date however the closing_agreement did not address whether taxpayer would have any additional income or deductions as a result of the settlement the disbursements from the trust account by a letter dated date taxpayer notified the trustee of the trust account a successor to original trustee that the purpose for establishing the trust had been resolved and that calculation of the amounts to be disbursed had been completed the trustee was instructed to disburse all of the available funds which amounted to dollar_figurew based on the terms of the shareholders agreement and the letter agreement taxpayer received dollar_figurex and purchasing_corporation received dollar_figurea the amount disbursed to purchasing_corporation was determined by first computing the federal_income_tax purchasing_corporation would pay on the dollar_figureu of excess assigned income at the rate of y percent plus interest on the additional tax this total_tax liability was then allocated z percent to purchasing_corporation and aa percent to taxpayer in accordance with the parties’ agreement based on the terms of the letter agreement the amount due purchasing_corporation was reduced by dollar_figurebb thereby increasing the payment to taxpayer this adjustment was made instead of having purchasing_corporation make a payment into the trust account immediately prior to the final disbursement taxpayer did not report the receipt of dollar_figurex on its federal_income_tax return it has not been confirmed by the examining agent how purchasing_corporation treated the receipt of the dollar_figurea for federal_income_tax purposes as a result of the settlement on or about date taxpayer claimed two deductions totaling dollar_figurea on its federal_income_tax return for the year ended date this is the same amount as the trust account disbursement to purchasing_corporation the deductions were claimed as sec_162 contract payment of dollar_figurecc on line other deductions and as interest_expense of dollar_figuredd on line interest the dollar_figurea was allocated between the contract payment and interest_expense based on the ratio of federal_income_tax dollar_figureee and interest dollar_figureff to the total approximate federal_income_tax payment dollar_figuregg due by purchasing_corporation on the dollar_figureu excess assigned income the ratio was rounded off to hh percent tax and jj percent interest for computational purposes taxpayer’s return for the year ending date contains two schedule m-1 reconciliation of income loss per books with income per return adjustments for deductions on return not charged against book income totaling dollar_figurea taxpayer’s current position is that the entire dollar_figurea is deductible under sec_162 other reporting information taxpayer included the dollar_figurem payment received on or about date in financial book income but not on its income_tax return as taxable_income also taxpayer did not report the transfer of dollar_figurep into the trust account on or about date in financial book income or as taxable_income on its return additionally taxpayer included the dollar_figurex paid from the trust account around date in financial book income but not on its return as taxable_income the dollar_figurex was included in financial book income for the year ending date as a result the dollar_figurex was shown as a schedule m-1 adjustment on taxpayer’s return for the year ending date the dollar_figuren of income initially assigned to company was included on taxpayer’s consolidated tax_return because company was part of taxpayer’s consolidated_group but company was not included in the separate financial statements issued by taxpayer no separate financial statements were issued for company also none of the specific funds used to make the dollar_figurea payment from the trust account to purchasing_corporation were included in taxpayer’s financial book income except to the extent they included some of the dollar_figurekk in trust account net_earnings reported by taxpayer taxpayer was subject_to the alternative_minimum_tax amt in the tax_year ended date in computing the amt for that year the dollar_figuren of assigned income was included in adjusted_net_book_income anbi as a result of the settlement anbi was reduced by the dollar_figureu spring back to purchasing_corporation none of the dollar_figurea payment to purchasing_corporation has ever been included in taxpayer’s anbi except to the extent it included earnings from the trust account the only items of income from the sale of losses reported on taxpayer’s federal_income_tax returns were the dollar_figuren later reduced by dollar_figureu of assigned income and the earnings accrued from the trust account taxpayer had reported annually for its tax years ending date through date all of the accrued interest_income of the trust account totaling dollar_figurell in computing the final disbursement out of the trust account the parties used a cumulative net_earnings amount of dollar_figurekk the dollar_figuremm difference between interest_income and the net_earnings is assumed to result from net capital losses in the trust account the trustee’s administration fees were approximately dollar_figurenn per year and were paid directly by taxpayer and not from funds in the trust law and analysis sec_162 provides the general_rule that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_165 provides the general_rule that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in 394_us_678 the united_states supreme court held that a taxpayer is not entitled to a deduction under either sec_162 or sec_165 upon the repayment of any amount which previously was not taxed in skelly oil the taxpayer was a natural_gas producer who made refunds to customers that had been overcharged in earlier years the taxpayer sought to deduct the full amount of the refunds during the earlier years the taxpayer included the full amount of the overcharges in gross_income but in accordance with applicable provisions of the code properly deducted of the receipts to compensate for the depletion of the natural_resources from which the income was derived the court stated that as a result of the depletion_allowance the taxpayer in essence had been taxed on only of its gross_receipts the remaining of the income in reality had been tax exempt permitting a deduction only for the of the refunded payments that had been previously taxed the court stated that it cannot believe that congress intended to give taxpayers a deduction for refunding money that was not taxed when received u s pincite permitting a deduction for the return of previously untaxed amounts the supreme court noted would confer upon the taxpayer the practical equivalent of a double deduction a result that would be both inequitable and contrary to sound principles of tax law u s pincite see also 712_f2d_281 7th cir no deduction allowed for repayment of sick_pay and unemployment benefits because the amounts were not subject_to taxation when received 449_f2d_402 ct_cl deduction allowed for only percent of the repayment amount because the percent dividends received deduction applied in the year the funds were originally received buras v commissioner tcmemo_1977_325 no deduction allowed for repayment of item improperly excluded from income in the year received skelly oil controls the tax_determination at issue and unequivocally precludes the taxpayer’s ability to claim a deduction for the return of amounts not previously taxed regardless of the reason for or the correctness of not reporting the amounts in income during its tax_year ended date taxpayer received a payment of dollar_figurem from purchasing_corporation in partial satisfaction of the total purchase_price due from the sale of a specified amount of tax losses although it did include the amount in its financial book income taxpayer did not include the dollar_figurem payment in its income_tax return as income during its tax_year ended date taxpayer filed a consolidated_return with company reflecting the dollar_figuren of income assigned to company by purchasing_corporation thereby effectuating the sale of the losses and received the dollar_figurep balance of the purchase_price from purchasing_corporation in the form of a wire transfer to the trustee as with the earlier dollar_figurem partial payment taxpayer did not report the dollar_figurep as income for purposes of this technical_advice we need not consider whether the dollar_figurem and dollar_figurep payments were properly not included in taxpayer’s income regardless of the reason taxpayer did not include the dollar_figurem and dollar_figurep payments in an income_tax return as income as the courts consistently have held permitting a deduction for the repayment of an amount that was not previously taxed would effectively provide taxpayer with a double deduction regardless of the reason for or the propriety of not reporting the amount in income doing so would be both inappropriate and contrary to sound principles of tax law u s pincite thus regardless of whether taxpayer acted properly or improperly1 in not reporting the dollar_figurem and dollar_figurep payments as income it did not do so and therefore unequivocally is not entitled to a deduction for its repayment of these amounts in responding to the service’s position taxpayer has asserted that the dollar_figurem and dollar_figurep payments were conveyed by purchasing_corporation as part of the earnings assigned by it to company and thus were included in the taxpayer group’s consolidated_return as a result taxpayer argues the dollar_figurem and dollar_figurep payments were in fact reported as income and a deduction is appropriate under skelly oil we disagree taxpayer has not demonstrated either in its written submissions or during its conferences with the national_office that the parties intended anything other than the payment of a total consideration of dollar_figurem and dollar_figurep in exchange for taxpayer’s agreement to sell a separately_stated amount of tax losses using earnings assigned to company and eliminated on the taxpayer group’s consolidated_return as the mechanism for selling the losses on the facts provided we believe the parties intended the dollar_figurem and dollar_figurep payments to constitute the purchase_price a wholly distinct payment from the commodity being sold notwithstanding that both the commodity and its purchase_price were denominated in u s currency for the reasons set forth above because the purchase_price was never included in taxpayer’s income taxpayer’s return of a portion of the purchase_price to the buyer may not be deducted taxpayer in its post-conference submission attempts to distinguish the case law cited in support of limiting taxpayer’s deduction in this instance to dollar_figurec in this effort taxpayer in our judgment misconstrues the central theme for which the cases are cited namely that although the nature of a payment may indeed be a legitimate deduction in most circumstances the amount deducted whether as a business_expense or a loss must first have been recognized and reported as income taxpayer makes much of the statement in the majority opinion in skelly the approach here adopted will affect only a few cases taxpayer argues that this serves to limit the applicability of the opinion and render it inapplicable to taxpayer’s facts in so doing taxpayer fails to take into account the full context of the next sentence of the court’s opinion unlike most other deductions provided by the code it depletion_allowance allows a fixed portion of gross_income to go untaxed therein lies the core of the court’s concern and it is that thread that can be found in the weave of all of the other cited cases 1we note that the period of limitations for making assessments has expired with respect to the tax years ending on date and date it is that same concern stemming from the facts established in this case that compels us to the conclusion that taxpayer may not deduct the dollar_figurea payment to purchasing_corporation taxpayer asserts that the service’s finding that the dollar_figurem payment to taxpayer and the dollar_figurep payment to the trust were not included in taxpayer’s income for tax purposes constitutes a narrow interpretation of the facts and is if not erroneous clearly misleading however taxpayer does not offer any facts to the contrary instead it makes an unpersuasive attempt to recast the tax effect of these payments when viewed in the context of the larger complex transaction taxpayer also takes exception to the characterization of the repayment to purchasing_corporation as a tax sharing payment the focus on labeling the repayment however is misplaced it is the fact that the amount being repaid was never included in taxpayer’s income that determines the outcome of the issue in this case finally however we note that the payment from the trust to purchasing_corporation actually exceeded the sum of dollar_figurem and dollar_figurep leaving for consideration the proper tax treatment of this excess_amount we note preliminarily that although the payment to purchasing_corporation was made by the trust rather than by taxpayer directly we believe taxpayer was the owner of the funds in the trust and is entitled to a deduction for any portion of the payment to purchasing_corporation which does not represent previously untaxed receipts taxpayer’s ownership of the funds in the trust and any earnings thereon is supported by a number of factors first the shareholders agreement provided that company would make a payment to taxpayer and taxpayer would immediately pay the amount to the trustee of the trust account second the primary purpose of the trust was to ensure a source of funds to pay any additional tax_liability that might result from the transaction and it was expected that any such additional tax_liability would be that of taxpayer not that of purchasing_corporation this indicates that taxpayer itself merely was setting aside its own funds including the dollar_figurep as a security device for payment of its own potential tax_liability third taxpayer would have been entitled to retain the amount in the trust if the service had not adjusted the loss claimed as a result of the sale of property of primary importance for purposes of this technical_advice taxpayer treated the trust as a grantor_trust and reported as income on its federal_income_tax returns all of the trust’s accrued interest_income during the years at issue thus because the total_payment made to purchasing_corporation by the trust was dollar_figurea an amount exceeding the total of the amounts not included in income by dollar_figurec taxpayer is entitled to a deduction in the amount of dollar_figurec a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
